Citation Nr: 0713949	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-24 825	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of service-connected lumbosacral strain, evaluated 
as 10 percent disabling from May 23, 2003.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  In January 2005, the veteran moved and his 
claim's file was transferred to the RO in Oakland, 
California.

While the veteran also filed a notice of disagreement to a 
December 2003 rating decision that denied entitlement to 
service connection for tinnitus, this issue is not in 
appellate status because the veteran's VA Form 9, Appeal to 
Board of Veterans' Appeals, thereafter limited his appeal to 
the above rating question.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2006).

In February 2006 the veteran withdrew his request for a 
hearing before a Veterans' Law Judge traveling to the RO and 
requested a video hearing instead.  In February 2007, the 
veteran requested that his March 2007 video hearing be 
rescheduled because of a family emergency.  However, he 
thereafter failed to show for his rescheduled May 2007 video 
hearing.  Therefore, adjudication of his appeal may go 
forward without scheduling another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that, while the record shows the veteran has 
been afforded three good VA examinations in connection with 
his claim for a higher evaluation for his lumbosacral strain 
as well as provided notice of the old and new Diagnostic 
Codes governing the rating of back disabilities, VA 
adjudication of the current appeal must be delayed because 
the claimant, in November 2006, notified VA for the first 
time that he has been receiving on going treatment for his 
lumbosacral strain at the Palo Alto VA Medical Center and 
these records have yet to be associated with the claim's 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).  Therefore, a remand to request these 
records is required.  38 U.S.C.A. § 5103A(b) (West 2002).

On remand, the veteran should also be notified that because 
Roach Family Chiropractic failed to reply to VA's request for 
copies of his treatment records VA adjudication of his claim 
will go forward without these records unless he obtains them 
himself and files them with VA.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
Palo Alto VA Medical Center all of the 
veteran's treatment records.  If the 
records are not available or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum should be prepared and added 
to the claim's folder.

2.  The RO/AMC should notify the veteran 
that Roach Family Chiropractic failed to 
reply to VA's request for copies of his 
treatment records and VA adjudication of 
his claim will go forward without these 
records unless he obtains them himself 
and files them with VA.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

4.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO/AMC is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the October 2006 SSOC 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


